DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I is acknowledged.        
Applicant elects also the species of SEQ ID NO: 20 (linker) without traverse. Further, the active moiety election of SEQ ID NO: 12 (CPP) has been traversed. This has been deemed persuasive and the election of the active moeity has been withdrawn. Upon reconsideration, claims 7-10, 33-34, 36 are withdrawn and claims 1-4, 12, 15-18, 21, 30-31, 39 are drawn to the elected Group/species.                  					   Status of the claims
Claims 1-4, 7-10, 12, 15-18, 21, 30-31, 33-34, 36, 39 are pending. Claims 7-10, 33-34, 36 are withdrawn as not drawn to the elected species. Claims 1-4, 12, 15-18, 21, 30-31, 39 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 12, 15-16, 18, 21, 30-31, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is drawn to a tumor-targeting peptide, comprising, a first component comprising an amino acid sequence YXGXR (SEQ ID NO.23) and a second component comprising independently an amino acid sequence YXGXR (SEQ ID NO.23), wherein the first
component is coupled to the second component through a linker component, wherein Y comprises a tyrosine or its derivative, G comprises a glycine or its derivative, R comprises an arginine or its derivative, and X comprises an amino acid having a side chain comprising an aliphatic group, a hydroxyl-containing group, or a combination or derivative thereof.
However, SEQ ID NO: 23 is drawn to 
    PNG
    media_image1.png
    547
    644
    media_image1.png
    Greyscale

The scope is different because X is defined differently in the sequence listing. The claims are unclear. Dependent claims 2-4, 12, 15-16, 18, 21, 30-31 have been included in the rejection because they are dependent upon the base claim and do not resolve the lack of clarity.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. The claim(s) recite(s) a tumor targeting peptide comprising, a first component comprising an amino acid sequence YXGXR (SEQ ID NO.23) and a second component comprising independently an amino acid sequence YXGXR (SEQ ID NO.23), wherein the first
component is coupled to the second component through a linker component, wherein Y comprises a tyrosine or its derivative, G comprises a glycine or its derivative, R comprises an arginine or its derivative, and X comprises an amino acid having a side chain comprising an aliphatic group, a hydroxyl-containing group, or a combination or derivative thereof. Sinorhizobium meliloti is an α-proteobacterium that forms agronomically important N2 -fixing root nodules in legumes. Canela reports the complete sequence of the largest constituent of its genome, a 62.7% GC-rich 3,654,135-bp circular chromosome. Annotation allowed assignment of a function to 59% of the 3,341 predicted protein-coding ORFs, the rest exhibiting partial, weak, or no similarity with any known sequence. Unexpectedly, the level of reiteration within this replicon is low, with only two genes duplicated with more than 90% nucleotide sequence identity, transposon elements accounting for 2.2% of the sequence, and a few hundred short repeated palindromic motifs (RIME1, RIME2, and C) widespread over the chromosome. Three regions with a significantly lower GC content are most likely of external origin. Detailed annotation revealed that this replicon contains all housekeeping genes except two essential genes that are located on pSymB. Amino acid peptide transport and degradation and sugar metabolism appear as two major features of the S. meliloti chromosome. The presence in this replicon of a large number of nucleotide cyclases with a peculiar structure, as well as of genes homologous to virulence determinants of animal and plant pathogens, opens perspectives in the study of this bacterium both as a free-living soil microorganism and as a plant symbiont.
See page 48/62 of the STN search dated 7/6/2022:

    PNG
    media_image2.png
    174
    578
    media_image2.png
    Greyscale

which comprises GNRYYYGPRFY wherein X is N, P and Y (having a side chain comprising aliphatic group or hydroxyl group or a combination), Y is the linker. 
This judicial exception is not integrated into a practical application because claim 1 is drawn to the naturally occurring peptide, and because the addition of a pharmaceutically acceptable carrier in order to manipulate, investigate and/or administer the peptide is not inventive and is well known in the art. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations do not add any elements that would be make the invention more than the natural product. See also 102 and 103 rejections over Capela below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capela et al. (“Capela”, PNAS, 2001).
Sinorhizobium meliloti is an α-proteobacterium that forms agronomically important N2 -fixing root nodules in legumes. Canela reports the complete sequence of the largest constituent of its genome, a 62.7% GC-rich 3,654,135-bp circular chromosome. Annotation allowed assignment of a function to 59% of the 3,341 predicted protein-coding ORFs, the rest exhibiting partial, weak, or no similarity with any known sequence. Unexpectedly, the level of reiteration within this replicon is low, with only two genes duplicated with more than 90% nucleotide sequence identity, transposon elements accounting for 2.2% of the sequence, and a few hundred short repeated palindromic motifs (RIME1, RIME2, and C) widespread over the chromosome. Three regions with a significantly lower GC content are most likely of external origin. Detailed annotation revealed that this replicon contains all housekeeping genes except two essential genes that are located on pSymB. Amino acid peptide transport and degradation and sugar metabolism appear as two major features of the S. meliloti chromosome. The presence in this replicon of a large number of nucleotide cyclases with a peculiar structure, as well as of genes homologous to virulence determinants of animal and plant pathogens, opens perspectives in the study of this bacterium both as a free-living soil microorganism and as a plant symbiont.
See page 48/62 of the STN search dated 7/6/2022:

    PNG
    media_image2.png
    174
    578
    media_image2.png
    Greyscale

which comprises GNRYYYGPRFY wherein X is N, P and Y (having a side chain comprising aliphatic group or hydroxyl group or a combination), Y is the linker. 
	Therefore the reference is deemed to anticipate the instant claim above.
Claim(s) 1-3, 12, 18, 30, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomizu et al. (“Nomizu”, Cancer Research, 1993).
Nomizu teaches the Tyr-Ile-Gly-Ser-Arg (YIGSR) peptide derived from the laminin B1 chain has been shown to decrease tumor growth and metastasis. Utilizing the multimer antigen peptide system assembled on a branched lysine core, Mizumi synthesized several sizes of multimeric YIGSR, (CH3CO-Tyr-Ile-Gly-Ser-Arg-Gly)16-Lys8-Lys4_Lys2-Lys-Gly [(Ac-YIGSRG)16-K8K4K2KG] (designated Ac-Y16), (Ac-YIGSRG)8K4K2KG (Ac-Y8), and (Ac-YIGSRG)4K2KG (Ac-Y4) and related peptides, Ac-(YIGSRG)4-NH2 (Ac-Y4L) and Ac-YIGSR-NH2 (Ac-Y1) and evaluated their biological activities in inhibiting tumor growth and metastasis. Coinjection of 0.2 mg/mouse of Ac-Y16 i.v. with B16-F10 mouse melanoma cells inhibited lung colony formation by 97%, whereas 0.2 mg/mouse of Ac-Y1 inhibited by 50%. The larger the peptide (Ac-Y16 >Ac-Y8 > Ac-Y4 > Ac-Y1), the more inhibitory effect there was on lung metastasis. Ac-Y16 also inhibited the growth of s.c.-injected B16-F10 tumors. These data demonstrate that the multimeric YIGSR peptides strongly enhanced the activity of YIGSR in inhibiting tumor growth and metastasis and suggest that these compounds are potentially useful for clinical applications (e.g., abstract).
For example 

    PNG
    media_image3.png
    370
    548
    media_image3.png
    Greyscale


reads upon a tumor-targeting peptide (promoting cell adhesion, migration, and inhibiting angiogenesis, page 3459) comprising at least a first component comprising an amino acid sequence YXGXR wherein X is I and X is S (Ac-YIGSR) with a linker GKG to a second component YXGXR (Ac-Y-YIGSR) (see top left of Figure 1) wherein Y comprises a tyrosine or its derivative, G comprises a glycine or its derivative, R comprised an arginine or its derivative, and X comprises an amino acid having a side chain comprising an aliphatic group, a hydroxyl-containing group  or a combination or derivative thereof as in instant claim 1. Note that there are many combinations of first component, second component and linker within this multimer. Further, the embodiment, e.g., Ac-Y16 reads upon a conjugate of the peptide to an active moiety (YISGRG, lower left of the molecule) via a linker (e.g., KKKKGKKKK), wherein the active moiety reads upon a diagnostic agent (can be used to detect, e.g., tyrosine, in a sample via mass spectrometry) and a therapeutic agent (has been shown to promote cell adhesion and migration and to inhibit angiogenesis, thus reading upon chemotherapeutic agent as well, e.g., 3459). See instant claims 12, 18.
Also Ac-(YIGSRG)4-NH2 (Ac-Y4L) reads upon a tumor targeting peptide comprising a first component comprising an amino acid sequence YXGXR and a second component comprising independently an amino acid sequence YXGXR, wherein the first component is coupled to the second component through a linker component, wherein Y comprises a tyrosine or its derivative, G comprises a glycine or its derivative, R comprised an arginine or its derivative, and X comprises an amino acid having a side chain comprising an aliphatic group, a hydroxyl-containing group  or a combination or derivative thereof.

    PNG
    media_image4.png
    283
    1165
    media_image4.png
    Greyscale

When the multimeric YIGSR peptides were tested for cell attachment activity using BI6-FIO cells, they were more active than the monomeric peptide (Ac-Yl; data not shown). Multimeric peptide, Ac-Y16, also had enhanced attachment activity compared to Ac-Y8, Ac-Y4, and Ac-Y1.  Nomizu has described multimeric YIGSR peptides prepared by the MAP method and found that these peptides have greater antitumor activities than the original monomeric YIGSR peptide. The MAP approach is advantageous, because the synthetic process is brief and the molecular size is easily controlled. One potential drawback is that the MAP structures may be antigenic but the idea has not been tested yet for the YIGSR peptide. Recently, many active sequences have been identified within large intercellular matrix proteins (e.g., laminin, fibronectin. collagen, thrombospondin, entactin, etc.). Nomizu goes on to teach that, unfortunately, the biological activities of synthetic peptides of active site segments have been often shown to be weak and sometimes too low to be recognized in in vivo experiments. In contrast, the branched multimeric peptide approach described by Nomizu is useful to enhance the activities of short cell adhesive peptides and to clarify their in vitro and in vivo activities. Furthermore, the multimeric YIGSR compounds described here are potentially useful for therapeutic applications as antitumor growth and metastasis agents. In page 3549, 0.2 mg of the peptide were mixed in 0.2 mL of minimum essential medium, thus reading upon a pharmaceutical composition comprising the targeting peptide of claim 1 and a pharmaceutically acceptable carrier as in instant claims 30 and 39.
	Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In the instant case, the limitations of claim 2: “wherein the linker component comprises an amino acid sequence configured to form an alpha-helix structure” and claim 3: “wherein the linker component comprises a rigid alpha-helix structure” are not expressly taught. However, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ linker (within the claimed composition) differs and, if so, to what extent, from that of the discussed reference, e.g., Ac-Y16.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Claim(s) 1, 12, 15-18, 21, 30-31, 39 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gonzalez et al. (“Gonzalez”, US 8,715,986).
Gonzalez teaches compounds of the formula Poly-([SP-LI]n-PL-L2) including a collection of 152 peptides useful to create the compounds, and their uses thereof for the treatment of a variety of mammalian diseases. The compound, a novel ligand-targeted multi-stereoisomer peptide polymer conjugate, comprises two or more stereoisomer peptides and a peptide-ligand conjugated via linkers to a biocompatible hydrophilic polymer, preferably HPMA. The increased stability and solubility of the compound carrying the stereoisomer peptides and a peptide-ligand provide ideal pharmaceutical properties including the delivery by the polymer of the peptides into the target cells. The compounds of the invention are useful therapeutics for the treatment of a variety of mammalian diseases. Examples of such diseases in human patients include abnormal angiogenesis, pathological conditions of the eye, cancer, metastasis, diabetes, Alzheimer's and Parkinson's diseases, brain and neurodegenerative disorders, bipolar disorder, and diseases caused by aging and pathogen agents, to name a few.
SEQ ID NO: 123 is the peptide YRGYRGYRGYRG which reads upon the instantly claimed peptide  wherein YRGYR is the first component, YRGYR is the second component and G is the linker.

    PNG
    media_image5.png
    428
    610
    media_image5.png
    Greyscale

Figure 1 illustrated the general representation of a novel ligand targeted multi-stereoisomer peptide polymer conjugate compound, where SP-1, SP-2 and SP-3 represent three different stereoisomer peptides, DL represents a degradable linker, NDL represents a non-degradable linker, PL represents a peptide ligand and polymer represents HPMA.
The term "polymer conjugate" refers to a synthetic substance consisting of chemical molecules formed from polymerization and that have conjugated a molecule such as peptide, DNA, RNA, antibody, protein, epitope, or a small chemical, fluorescent, or radioactive molecules via a linker or spacer (reading upon the limitation of claims 12, 18, 21) including but not limited to oligopeptides (di-, tri-, tetra-residues), amide, ester, peptidyl, malonate, aminomalonate, carbamate, and Schiff base ([0013]). Further, in one additional aspect, a peptide-ligand is conjugated to the polymer HPMA via a non-degradable linker. The function of the peptide ligand is to guide the delivery of the polymer carrying different stereoisomer peptides to the target site which can be a tissue, cell or a subcellular compartment such as for example the cytosol or nucleus. Preferred peptide-ligands include high affinity peptides, transport peptides, transduction domain peptides, and cell penetrating peptides [0025]) (instant claim 15). Peptide-ligands are usually small peptides that either bind to epitopes and induce an immune response or can bind with high affinity to receptors, hormones, cytokines, enzyme substrates, viruses, proteins and a variety of other macromolecules. Peptides-ligands and their analogs, may antagonize or modulate the physiological action of the natural ligands of the macromolecule (i.e., proteins) directly (competitive) or indirectly (allosteric), and as such they are useful to guide the delivery of drugs to target sites. These peptides constitute transduction domains (e.g., Tat TD), cell penetrating peptides (e.g., penetratin, reading upon a derivative of SEQ ID NO:12 as in instant claim 16, in absence of a definition of “derivative”, since both have the same cell penetrating function and one can be derived from the other by adding/removing atoms), permeation peptides that cross the blood brain or retina barrier, and transport peptides (e.g., transportan). The antagonistic effect of these peptides may include inhibitory activities. Suitable inhibitory peptides may include tyrosine kinase antagonists; angiogenesis inhibitors; apoptosis regulators; basic fibroblast growth factor inhibitor; cartilage derived inhibitor; kinase inhibitors, insulin-like growth factor-1 receptor inhibitor; interferon agonists; interferons; interleukins; lytic peptides; matrix metalloproteinase inhibitors; signal transduction inhibitors; signal transduction modulators; somatomedin binding protein; splenopentin; spongistatin; squalamine; tyrosine kinase inhibitors; urokinase receptor antagonists. Other peptides may be derived from GnRH, insulin like growth factor, heparin, platelet factor-4, beta-amyloid peptides, delta-opioid antagonists, chemotactic peptides, epidermal growth factor, plasmin inhibitor, antimicrobial peptides, thrombospondin receptor, pituitary adenylyl cyclase type I and those derived from phage display libraries ([0090], instant claim 31).
Gonzalez teaches that the pharmaceutical compositions comprise effective amounts of a stereoisomer peptide, a mixture of stereoisomer peptides or stereoisomer peptide-polymer conjugates, together with pharmaceutically acceptable diluents, solubilizers, emulsifiers, preservatives, adjuvants and/or carriers (instant claims 30 and 39). Such compositions may include diluents of various buffer content, pH and ionic strength; additives such as detergents and solubilizing agents, anti-oxidants, preservatives and bulking substances, and the compositions may be prepared in liquid form or in dried powder form (0118]).
Therefore, the reference is deemed to anticipate the instant claims above.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12, 15-16, 18, 21, 30-31, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,715,986) in view of Jeong et al. (“Jeong”, Nature Communications, 2016).
Gonzalez teaches compounds of the formula Poly-([SP-LI]n-PL-L2) including a collection of 152 peptides useful to create the compounds, and their uses thereof for the treatment of a variety of mammalian diseases. The compound, a novel ligand-targeted multi-stereoisomer peptide polymer conjugate, comprises two or more stereoisomer peptides and a peptide-ligand conjugated via linkers to a biocompatible hydrophilic polymer, preferably HPMA. The increased stability and solubility of the compound carrying the stereoisomer peptides and a peptide-ligand provide ideal pharmaceutical properties including the delivery by the polymer of the peptides into the target cells. The compounds of the invention are useful therapeutics for the treatment of a variety of mammalian diseases. Examples of such diseases in human patients include abnormal angiogenesis, pathological conditions of the eye, cancer, metastasis, diabetes, Alzheimer's and Parkinson's diseases, brain and neurodegenerative disorders, bipolar disorder, and diseases caused by aging and pathogen agents, to name a few.
SEQ ID NO: 123 is the peptide YRGYRGYRGYRG which reads upon the instantly claimed peptide  wherein YRGYR is the first component, YRGYR is the second component and G is the linker.

    PNG
    media_image5.png
    428
    610
    media_image5.png
    Greyscale

Figure 1 illustrated the general representation of a novel ligand targeted multi-stereoisomer peptide polymer conjugate compound, where SP-1, SP-2 and SP-3 represent three different stereoisomer peptides, DL represents a degradable linker, NDL represents a non-degradable linker, PL represents a peptide ligand and polymer represents HPMA.
The term "polymer conjugate" refers to a synthetic substance consisting of chemical molecules formed from polymerization and that have conjugated a molecule such as peptide, DNA, RNA, antibody, protein, epitope, or a small chemical, fluorescent, or radioactive molecules via a linker or spacer (reading upon the limitation of claims 12, 18, 21) including but not limited to oligopeptides (di-, tri-, tetra-residues), amide, ester, peptidyl, malonate, aminomalonate, carbamate, and Schiff base ([0013]). Further, in one additional aspect, a peptide-ligand is conjugated to the polymer HPMA via a non-degradable linker. The function of the peptide ligand is to guide the delivery of the polymer carrying different stereoisomer peptides to the target site which can be a tissue, cell or a subcellular compartment such as for example the cytosol or nucleus. Preferred peptide-ligands include high affinity peptides, transport peptides, transduction domain peptides, and cell penetrating peptides [0025]) (instant claim 15). Peptide-ligands are usually small peptides that either bind to epitopes and induce an immune response or can bind with high affinity to receptors, hormones, cytokines, enzyme substrates, viruses, proteins and a variety of other macromolecules. Peptides-ligands and their analogs, may antagonize or modulate the physiological action of the natural ligands of the macromolecule (i.e., proteins) directly (competitive) or indirectly (allosteric), and as such they are useful to guide the delivery of drugs to target sites. These peptides constitute transduction domains (e.g., Tat TD), cell penetrating peptides (e.g., penetratin, reading upon a derivative of SEQ ID NO:12 as in instant claim 16, in absence of a definition of “derivative”, since both have the same cell penetrating function and one can be derived from the other by adding/removing atoms), permeation peptides that cross the blood brain or retina barrier, and transport peptides (e.g., transportan). The antagonistic effect of these peptides may include inhibitory activities. Suitable inhibitory peptides may include tyrosine kinase antagonists; angiogenesis inhibitors; apoptosis regulators; basic fibroblast growth factor inhibitor; cartilage derived inhibitor; kinase inhibitors, insulin-like growth factor-1 receptor inhibitor; interferon agonists; interferons; interleukins; lytic peptides; matrix metalloproteinase inhibitors; signal transduction inhibitors; signal transduction modulators; somatomedin binding protein; splenopentin; spongistatin; squalamine; tyrosine kinase inhibitors; urokinase receptor antagonists. Other peptides may be derived from GnRH, insulin like growth factor, heparin, platelet factor-4, beta-amyloid peptides, delta-opioid antagonists, chemotactic peptides, epidermal growth factor, plasmin inhibitor, antimicrobial peptides, thrombospondin receptor, pituitary adenylyl cyclase type I and those derived from phage display libraries ([0090], instant claim 31).
Gonzalez teaches that the pharmaceutical compositions comprise effective amounts of a stereoisomer peptide, a mixture of stereoisomer peptides or stereoisomer peptide-polymer conjugates, together with pharmaceutically acceptable diluents, solubilizers, emulsifiers, preservatives, adjuvants and/or carriers (instant claims 30 and 39). Such compositions may include diluents of various buffer content, pH and ionic strength; additives such as detergents and solubilizing agents, anti-oxidants, preservatives and bulking substances, and the compositions may be prepared in liquid form or in dried powder form (0118]).
Gonzalez teaches that the peptides contain two important structural characteristics, alpha-helix and cyclic structures, making them more effective as potential therapeutic compounds. The first characteristic includes peptides with amino acid sequences that form an alpha-helix, have a net positive charge, and a percentage of the hydrophobic residues located on one side of the chain, with both hydrophobic and hydrophilic amino acids forming an amphipathic-helix. Examples of synthetic peptides with alpha-helix configuration and with a modulating activity are found in many human and bacterial proteins like cathelicidin, from human, and Gramicidin A, from bacteria. These peptides with amino acids arranged in the alpha-helix configuration have the property to bind and permeate the negatively charged membranes and therefore are useful as therapeutics, since they readily penetrate cell membranes. Peptides with similar configuration but containing stereoisomer amino acids are designed from the protein of interest to obtain effective therapeutics ([0096]). 
Gonzalez does not expressly teach the linkers comprising an amino acid sequence configured to form an alpha helix structure, or a rigid alpha helix structure.
Jeong teaches building a sophisticated protein nano-assembly requires a method for linking protein components in a predictable and stable structure. Most of the cross linkers available have flexible spacers. Because of this, the linked hybrids have significant structural flexibility and the relative structure between their two components is largely unpredictable. Here we describe a method of connecting two proteins via a ‘fusion a helix’ formed by joining two pre-existing helices into a single extended helix. Because simple ligation of two helices does not guarantee the formation of a continuous helix, Jeong used EY-CBS, a synthetic cross linker that has been shown to react selectively with cysteines in a-helices, to stabilize the connecting helix. Formation and stabilization of the fusion helix was confirmed by determining the crystal structures of the fusion proteins with and without bound EY-CBS. Jeong’s method should be widely applicable for linking protein building blocks to generate predictable structures. See, e.g., abstract, figure 1.
It would have been obvious to utilize a linker that comprises an amino acid sequence configured to form an alpha helix structure, or a rigid alpha helix structure. One of ordinary skill in the art before the invention was effectively filed would have been motivated to do control the flexibility and the relative orientation and distance between the two components (e.g., page 2 of Jeong). One of ordinary skill in the art before the effective filing date would have had a reasonable expectation of success given that Gonzalez teaches that the peptides contain two important structural characteristics, alpha-helix and cyclic structures, making them more effective as potential therapeutic compounds. The first characteristic includes peptides with amino acid sequences that form an alpha-helix, have a net positive charge, and a percentage of the hydrophobic residues located on one side of the chain, with both hydrophobic and hydrophilic amino acids forming an amphipathic-helix. According to Gonzalez, these peptides with amino acids arranged in the alpha-helix configuration have the property to bind and permeate the negatively charged membranes and therefore are useful as therapeutics, since they readily penetrate cell membranes.  Furthermore, it would have been obvious to make all the conjugates taught by Gonzalez, including those with SEQ ID NO: 123, in order to obtain therapeutic conjugates (e.g., cols. 1-6). One of ordinary skill in the art would have had a reasonable expectation of success given that the conjugation processes described by Gonzales were available to those of ordinary skill in the art (e.g. cols. 6-33 and Examples).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,715,986) and Lee et al. (“Lee”, US2015/0182596).
Gonzalez is relied upon as above.
Gonzalez does not expressly teach SEQ ID NO:12 (although it does teach a SEQ ID NO: 12 derivative) as the cell penetrating peptide.
Lee teaches compositions, methods and kits for delivery of active agents (X) to cells or tissues that express proteoglycans. More specifically, the present invention relates to conjugates comprising (HB-linker)n-Xm-(linker-HB)o, where HB is a heparin binding protein, X is an active agents such as a therapeutic protein (including a functional fragment or variant thereof), or a therapeutic small molecule, linker is a linker entity and m is an integer of at least 1, and n+o is an integer of at least 1. Other aspects relate to use of a HB-X conjugate in methods to deliver active agents to cartilage for the treatment of cartilage related disease and disorders, the use of the HB-X conjugate in methods to deliver active agents to neuronal tissues (e.g., brain and spinal cord) for the treatment of neurological disorders, and the use of the HB-X conjugates in methods for the treatment of eye conditions and disorders and inflammatory conditions and disorders.
More specifically, the HB portion of the composition is positively charged through many lysine and arginine residues in the HB peptide, which binds to cellular or tissue expressing proteoglycans which are negatively charged by sulfate groups. In particular embodiments, the HB is mutated to enhance the positive charge by replacing the native cysteine residue with an arginine or lysine residue. For example, a HB can be selected from the following peptides having the amino acid residue sequences : KRKKKGKGLGKKRDPCLRKYK (SEQ ID NO:1); KRKKKGKGLGKKRDPRLRKYK (SEQ ID NO:2) (also referred to as HB C16R); or KRKKKGKGLGKKRDPKLRKYK (SEQ ID NO:3) (also referred to as HB C16K), or functional variants, analogs or derivatives thereof (e.g., [0006]). Seq ID NO: 1 reads upon the instantly claimed SEQ ID NO: 12 in claim 16.
Additionally, the HB portion of the composition may be repeated, optionally with a linker peptide connecting the HB peptides. Thus, for example, using SEQ ID NO: 2 as an exemplary HB portion, a therapeutic molecule can comprise or be linked to the following amino acids: KRKKKGKGLGKKRDPRLRKYKGGGKRKKKGKGLGKKRDPRLRKYK (SEQ ID NO:4) (also comprising instant SEQ ID NO: 12) or KRKKKGKGLGKKRDPRLRKYKGGGKRKKKGKGLGKKRDPRLRKYKGGGKRKKKGKGLGKK RDPRLRKYK (SEQ ID NO:5) (e.g., [0007]). 
It would have been obvious to use such CPPs to deliver the conjugates of Gonzalez. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so in order to reach the therapeutic targets of the conjugates. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that Gonzalez teaches using cell penetrating peptides in the conjugates (e.g., [0090]).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capela et al. (“Capela”, PNAS, 2001) in view of Gonzalez (US 8,715,986).
Capela and Gonzalez are relied upon as above. 
Capela does not expressly teach adding a pharmaceutically acceptable carrier to the peptide of Capela. 
Gonzalez teaches that the pharmaceutical compositions comprise effective amounts of a stereoisomer peptide, a mixture of stereoisomer peptides or stereoisomer peptide-polymer conjugates, together with pharmaceutically acceptable diluents, solubilizers, emulsifiers, preservatives, adjuvants and/or carriers. Such compositions may include diluents of various buffer content, pH and ionic strength; additives such as detergents and solubilizing agents, anti-oxidants, preservatives and bulking substances, and the compositions may be prepared in liquid form or in dried powder form (0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a pharmaceutically acceptable carrier to the peptide of Capela in order to manipulate, react and/or administer the peptide. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that in vitro and in vivo studies, e.g., to determine structure, function and/or activity usually require administration of a carrier (e.g., pages 9878-9881) and because such pharmaceutical compositions were known to be available with analogous peptides as taught by Gonzalez (e.g., [0118]).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Allowable subject matter 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
	No claim is currently allowed. Claim 17 is objected to. Claims 1-4, 12, 15-16, 18, 21, 30-31, 39 are rejected. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 07/2022